Citation Nr: 1104580	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), a generalized 
anxiety disorder, and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (the Appellant or the Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Throughout the pendency of this appeal, the Veteran's claims have 
been adjudicated as separate claims for service connection for 
PTSD, and service connection for a generalized anxiety and 
depressive disorder.  However, as the Veteran essentially is 
seeking service connection for a psychiatric disorder, of which 
anxiety and depression are symptoms, the Board finds that the 
claim should be classified as one of service connection for a 
psychiatric disorder, to include PTSD, a generalized anxiety 
disorder, and a depressive disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a health disability claim 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

In November 2010, the Veteran testified at a hearing before the 
Board in Nashville, Tennessee (Travel Board hearing).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran experienced a sexual assault during service, as 
corroborated by a letter from a fellow service member.

2.  A VA examiner diagnosed the Veteran as having PTSD as a 
result of the in-service stressor of a sexual assault.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for a psychiatric disorder, specifically PTSD, is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
a psychiatric disorder, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of a veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.304(f).  Participation in combat, a determination that is to be 
made on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see 
also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If a veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, and the stressor is 
not related to "fear of hostile military or terrorist activity," 
then the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, 
whether a stressor was of sufficient gravity to cause or support 
a diagnosis of posttraumatic stress disorder is a question of 
fact for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of fact for 
adjudicators.

A PTSD claim based upon personal assault also involves different 
considerations.  If a claim for service connection for PTSD is 
based on allegations of in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor and such evidence 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for a Psychiatric Disorder

The Veteran essentially contends that he developed a psychiatric 
disorder, specifically PTSD, as a result of his experiences in 
service.  Specifically, he states that he was sexually assaulted 
during service in September 1984. 

Having considered all the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for a psychiatric disorder, specifically 
PTSD.    

First, the Board finds sufficient evidence, to include 
corroborating evidence, indicating that the Veteran experienced a 
sexual assault during service.  In statements made throughout the 
pendency of this appeal, to include during testimony at the 
November 2010 Board personal hearing, the Veteran consistently 
stated that, while serving in Hawaii, he was assigned to perform 
shift work in a kitchen from 6 p.m. until 6 a.m.; that while 
assigned to this duty, a tech sergeant would occasionally talk to 
him; that over time, the tech sergeant's conversation became 
sexual in nature, relating to the Veteran's sexual habits and the 
size of his genitalia; the sergeant's attempts at conversation 
made him uncomfortable; and that  one day the sergeant came up to 
the Veteran while he was in the restroom, grabbed the Veteran's 
genitalia and attempted to perform a sexual act.  The Veteran 
further testified that he pushed him away and ran out of the 
room.  The Veteran reports that the next day he talked to a 
supervisor who changed the Veteran's workshift.  He stated that 
he never saw the tech sergeant again.  (Hearing Transcript, pages 
3-4).  In an August 1987 statement, the Veteran recalled that the 
incident occurred in September 1984.  

The Board finds sufficient evidence corroborating the Veteran's 
account.  The Veteran's service treatment records are negative 
for any treatment for a sexual assault or an in-service 
psychiatric disorder.  Likewise, the Veteran's service personnel 
records show no notation indicating an in-service sexual assault.  
However, in PTSD claims based upon in-service personal assault, 
evidence from sources other than a veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
According to 38 C.F.R. § 3.304(f), examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians;  and statements from family 
members, roommates, or fellow service members.  

In a May 2008 statement, D.K., a fellow service member, recalled 
serving with the Veteran in Hawaii and living next door to him 
during that time.  D.K. wrote that during their service together 
the Veteran initially was outgoing and involved with a crowd of 
mutual friends, but at some point around their last year together 
the Veteran became less active and stayed away from his friends.  
D.K. wrote that, at some point during this last year, he took the 
Veteran to a private hospital in Hawaii where a doctor diagnosed 
him as having a panic attack, and that after he took the Veteran 
home, he asked the Veteran why he was so upset, to which the 
Veteran replied that the tech sergeant had fondled him in the 
restroom.  D.K. remembered asking the Veteran if he had reported 
the incident with the tech sergeant and being told that he had.  
D.K. wrote that, although he remained friends with the Veteran 
from that time, the Veteran remained a recluse who avoided 
crowds.  

The Board notes D.K.'s service personnel records, acquired for 
this claim, indicate that he was stationed at the same Air Force 
base in Hawaii from 1982 through 1985.  The records also indicate 
that the Veteran and D.K. both worked in food service at the base 
during this time.  Considering these factors, the Board finds 
D.K.'s statement, indicating that the Veteran told him about the 
assault soon after the incident, to be credible.  Therefore, the 
Board finds the Veteran's account of an in-service sexual assault 
to be sufficiently corroborated.  

Finally, the Board notes that the Veteran has been diagnosed with 
PTSD due to the above-noted stressor by a VA examiner.  In a 
February 2008 VA treatment record, the Veteran told a VA examiner 
about the in-service sexual assault.  He reported experiencing 
nightmares about the incident, to include intrusive memories 
while attempting to sleep.  He also indicated experiencing panic 
attacks after the assault which had continued until the present.  
The VA examiner noted evidence of avoidance and numbing, to 
include a history of binge drinking and eating, avoidance of 
telling others about the incident, and avoidance of all media 
related to sexual assault or homosexual behavior.  The VA 
examiner also noted a restricted affect and a loss of interest in 
things previously enjoyed.  After examination, the examiner 
diagnosed PTSD, related to in-service trauma.  

Considering the diagnosis of PTSD based on the Veteran's 
corroborated stressor, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection for a 
psychiatric disorder, specifically PTSD, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder of PTSD is granted.  


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


